Judgments at common law do not carry interest.
By the act of 1815 interest is allowed on judgments recovered on causes of action which bore interest themselves, and the interest may be collected on the execution.
Judgments only give a lien to the amount recovered, and if an action of debt is subsequently brought on the original judgment, not bearing interest, and interest is recovered by way of damages, and before the second judgment, other judgments are obtained, the first judgment only gives a lien for the amount then recovered, and the interest recovered by way of damages on the second judgment, cannot have a prior lien to the intermediate judgments of third persons.
Where judgments have been recovered after that act, and then actions of debt are brought on the judgments recovered previous to the act of 1815, and interest recovered by way of damages, in distributing the funds of the debtor, only the amount of the judgments as recovered before 1815, are to be paid before the judgments recovered after that act, and the damages recovered in the actions of debt on the first judgments, come in after the judgments are satisfied which were recovered after the act and prior to the judgments in the cases of debt on the previous judgments.